DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/20/2022 amended claims 1, 10, and 22.  Claims 1-3, 10, 11, and 14-23 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20120275149 A1) in view of Lin (US 20100309437 A1).
Regarding claim 1, Huang teaches a light source device comprising: a first light source section (18) configured to emit first light (A1) along a first direction; a second light source section (22) configured to emit second light (A3) along a second direction intersecting the first direction; a light combining member (16) configured to allow the first light (A1) to pass through the light combining member (16), configured to reflect the second light (A3) along the first direction, and configured to combine the first light (A1) and the second light (A3); wherein: the first light source section (18) includes a first solid-state light source which emits the first light (A1), the second light source section (22) includes a second solid-state light source which emits the second light (A3) and a third solid-state light source which emits the second light (A3), the second solid-state light source and the third solid-state light source being arranged along a third direction perpendicular to both the first direction and the second direction (Fig. 1-7), the light combining member (16) includes: a first reflection section (1st 165) configured to reflect, along the first direction, the second light (A3) emitted from the second solid-state light source; and a 
Huang does not explicitly teach a casing comprising a plurality of parts that are assembled so as to form a single casing, the first light source section and the second light source section being fixed to the single casing at an exterior surface of the casing such that each of the first light source section and the second light source section is disposed outside of the casing, and at least one of the plurality of parts of the casing being disposed so as to form an intersection between the first light source section and the second light source section at a position on the exterior surface of the casing to which the first light source section and the second light source section are fixed; and a holding member fixed inside the casing, the holding member being configured to hold the light combining member (16) inside the casing, where the casing includes a first opening through which the first light passes and a second opening through which the second light passes, and the first light source section is fixed to the casing so as to cover the first opening from outside of the casing and the second light source section is fixed to the casing so as to cover the second opening from outside of the casing.
Lin teaches a casing (271, 272 and 273; or 271 and 272) comprising a plurality of parts (271, 272 and 273; or 271 and 272) that are assembled so as to form a single casing, the first light source section (26a/b/c) and the second light source section (26b/c/a) being fixed to the single casing at an exterior surface of the casing (271, 272 and 273; or 271 and 272) such that each of the first light source section (26a/b/c) and the second light source section (26b/c/a) is 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Huang with Lin; because it is a matter of common sense that Lin provides a mounting mechanism for the light sources of Huang in order to practice the invention of Huang.
Regarding claim 2, Huang does not explicitly teach a condensing lens configured to condense light combined together by the light combining member, wherein the holding member holds the condensing lens.  
Lin teaches a condensing lens (253) configured to condense the light combined together by the light combining member, wherein the holding member (slots between 272s, 372 and 273 and/or 273) holds the condensing lens (Fig. 2 and 3).

Regarding claim 3, the combination of Huang and Lin consequently results in a pressing member configured to press the condensing lens toward the holding member (Fig. 2 and 3).  
Regarding claim 17, Huang and Lin teaches the light source to be used in projection display apparatus ([0006], [0007] of Huang).  It is well known in the art that a projection display apparatus has a light modulation device configured to modulate light emitted from the light source device; and a projection optical device configured to project the light modulated by the light modulation device (Fig. 2 of Lin). 
Regarding claim 19, Huang, as modified by Lin, further teaches the first light source section (18) further includes a fourth solid-state light source configured to emit the first light (A1), the first solid-state light source and the fourth solid-state light source are arranged along the third direction, the second light source section (22) further includes a fifth solid-state light source configured to emit the second light (A3), the second solid-state light source, the third solid-state light source, and the fifth solid-state light source are arranged along the third direction (Fig. 3, 6, and 7), the light combining member (16) includes a third reflection section (3rd 165) configured to reflect, along the first direction, the second light (A3) emitted from the fifth solid-state light source, the first reflection section (1st 165), the second reflection section (2nd 165), and the third reflection section are arranged along the third direction (Fig. 2), and the first light (A1) emitted from the fourth solid-state light source passes between the second reflection section (2nd 165) and the third reflection section (Fig. 2 and 3).  

Regarding claim 21, Huang, as modified by Lin, further teaches a reflection surface of the first reflection section (1st 165) and a reflection surface of the second reflection section (2nd 165) are arranged in one plane along the third direction (Fig. 2).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin and in further view of Sakigawa (US 20160033122 A1).
Regarding claim 22, neither Huang nor Lin explicitly teaches a first casing configured to accommodate the optical component; a second casing overlapped on the first casing in an overlapping direction and connected to the first casing; and an elastic member; wherein: the second casing includes a pressing part, the elastic member is arranged between the first casing and the pressing part of the second casing, and the pressing part is configured to press the elastic member toward the first casing in the overlapping direction.
Sakigawa teaches light source device (Fig. 1-6) comprising: an optical component (309) on which combined light is incident; a first casing (301) configured to accommodate the optical component (309); a second casing (306) overlapped on the first casing in an overlapping direction (horizontal direction) and connected to the first casing; and an elastic member (302); wherein: the second casing (306) includes a pressing part (projecting portion of the module cover 306 is fitted in the groove 305 of the pedestal 301 to press the liquid seal material 304 into the groove; [0034]), the elastic member (302) is arranged between the first casing (301) and the pressing part of the second casing (306), and the pressing part is configured to press the elastic 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Huang and Lin with Sakigawa; because it allows sealing the optical components to prevent dust from entering the projection system. 
Regarding claim 23, the combination of Huang, Lin and Sakigawa further teaches a projector comprising: the light source device according to claim 22; a light modulation device (204) configured to modulate light emitted from the light source device; and a projection optical device (lenses; Fig. 2; [0007], [0026], [0039], [0045], [0051]) configured to project the light modulated by the light modulation device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin and in further view of Tanaka (US 20120133903 A1).
Regarding claim 10, neither Huang nor Lin teaches a parallelizing lens configured to parallelize the light incident from the condensing lens; a wavelength conversion element configured to convert an wavelength of a part of the light parallelized by the parallelizing lens; a diffusion element configured to diffuse another part of the light parallelized by the parallelizing lens; and a light combining device configured to combine the light converted by the wavelength conversion element and the light diffused by the diffusion element, the light combining device emitting the combined light. 
Tanaka teaches a parallelizing lens (15) configured to parallelize the light incident from the condensing lens (14); a wavelength conversion element (19) configured to convert an wavelength of a part of the light parallelized by the parallelizing lens; a diffusion element (16) 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Huang and Lin with Tanaka; because it allows using lasers/LED in a projection device.

Claims 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin and in further view of Xu (US 20120230013 A1).
Regarding claim 11, Huang further teaches a light source device (Fig. 1-7) comprising: the first light source section (18) has a first light emission area and a second light emission area which are separately arranged at a first interval (Fig. 3, 6, and 7), the second light source section (22) has a third light emission area and a fourth light emission area which are separately arranged at the first interval along an arrangement direction in which the first light emission area and the second light emission area are arranged, the first and second light emission areas and the third and fourth light emission areas are shifted from each other along the arrangement direction (Fig. 3, 6, and 7), the light combining member (16) includes: a plurality of first incident sections on which light emitted from the first light emission area and light emitted from the second light emission area are incident; and a plurality of second incident sections on which light emitted from the third light emission area and light emitted from the fourth light emission area are incident, the plurality of first incident sections and the plurality of second incident sections are arranged along the arrangement direction (Fig. 2), 

Xu teaches a condensing lens (3) configured to condense light combined by the light combining member (3’; Fig. 6) where, when combined with Huang, a first half of aspheric lens on which the light emitted from the first light emission area is incident via parts of the plurality of the first incident sections and on which the light emitted from the third light emission area is incident via parts of the plurality of the second incident sections; and a second half of aspheric lens on which the light emitted from the second light emission area is incident via other parts of the plurality of the first incident sections and on which the light emitted from the fourth light emission area is incident via other parts of the plurality of the second incident sections, the first half of aspheric lens and the second half of aspheric lens are separately arranged at a second interval along the arrangement direction, and the first and second light source sections and the first and second half of aspheric lenses are arranged in such a way that a length of the second interval corresponds to a length, along the arrangement direction, of two first intervals included in the first and second light sources respectively, two first intervals which are shifted from each other in the arrangement direction.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Huang with Xu; because it allows focusing the light on a target and increase light intensity and power of the light source.
Neither Huang nor Xu teaches the condensing lens has a first aspheric lens and a second aspherical lens.
Breaking the aspherical condensing lens into two halves requires only routine skills in the art.

Regarding claim 14, Huang, as modified by Lin and Xu, further teaches the first to fourth light emission areas are formed by a plurality of light emitting elements, respectively (Fig. 1-7).  
Regarding claim 18, Huang and Lin teach the light sources to be used in projection display apparatus ([0006], [0007] of Huang).  It is well known in the art that a projection display apparatus has a light modulation device configured to modulate light emitted from the light source device; and a projection optical device configured to project the light modulated by the light modulation device (Fig. 2 of Lin).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin and Xu and in further view of Ogino (US 5758940 A).
Regarding claim 15, neither Huang, Lin nor Xu teaches the first and second aspheric lenses are made up of a Fresnel lens having a plurality of small lenses.
Ogino teaches using linear Fresnel lens, which is a Fresnel lens having a plurality of small lenses, in place of convention lenses.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the conventional condensing lens with linear Fresnel lens; because it allows reducing the size of the optical system.
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Xu and Lin and in further view of Tanaka (US 20120133903 A1).

Tanaka teaches a parallelizing lens (15) configured to parallelize the light incident from the condensing lens (14); a wavelength conversion element (19) configured to convert an wavelength of a part of the light parallelized by the parallelizing lens; a diffusion element (16) configured to diffuse another part of the light parallelized by the parallelizing lens; and a light combining device (17) configured to combine the light converted by the wavelength conversion element and the light diffused by the diffusion element, the light combining device emitting the combined light (Fig. 1A and 6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Huang, Xu and Lin with Tanaka; because it allows using lasers/LED in a projection device.
Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.

Regarding claim 1, applicant/s argue, 
Lin differs from the claimed configuration at least because, with reference to Fig. 3 of Lin, as reproduced below, the alleged first and second light source sections are not disposed outside of a “single” casing, as required by the claims.  
In particular, with reference to Fig. 3 above, Lin discloses that a first LED module 26a is fixed to a first partition 271, and a second LED module 26b is fixed to a second partition 271, which are completely separate partitions, that do not constitute a "single" casing as claimed. In this regard, Lin does not disclose or suggest that the first and second LED modules 26a, 26b are fixed to the single casing at an exterior surface of the casing such that each of the first and second LED modules 26a, 26b is disposed outside of the casing. Thus, even if housing 29 were considered as part of the alleged casing 271, Lin could still not be reasonably interpreted as teaching that the LED modules are disposed "outside of the casing" as required by claim 1. Thus, Lin does not disclose or suggest the claimed features. And the remaining applied art does not cure its deficiencies. (Remarks; p. 11-12).
Examiner respectfully disagrees.  Lin unambiguously teaches a casing (271, 272 and 273; or 271 and 272) comprising a plurality of parts (271, 272 and 273; or 271 and 272) that are assembled so as to form a single casing, the first light source section (26a/b/c) and the second light source section (26b/c/a) being fixed to the single casing at an exterior surface of the casing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882